Title: Thomas Boylston Adams to Abigail Adams, 9 June 1799
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother.
            Philadelphia 9th: June 1799.
          
          Your kind favor of the 2d: instt: found me as you conjectured at Philadelphia, fixed in my lodgings & in possession of my Office, which however is too far removed from the Court house & the seat of business. I was unwilling to give up the advantage of living in the family where I am, because in case of the fever appearing in the City, the same lady has a place of her own at Germantown to which she will retreat & I am resolved to go there with the family in preference to a removal to a greater distance. The person who keeps the house where I board is a maiden lady by the name of Roberts, was strongly recommended to me by some of my Quaker friends and from what I have seen she appears much disposed to accommodate; I am not likely however to live so comfortably and so much at my ease as I have been used to for some years past, but I hope in a short time to be reconciled to the change— I shall pay for an Office and a chamber to myself under the same roof, Ten dollars pr week, which, though really not dear in comparison with the price of board in other houses, is a pretty heavy demand on my little capital; if I get any business however, in the course of a twelvemonth, I hope to pay at least the rent of my office from my own earnings.
          I dont clearly see the application of the pleasant story, which the P——t told in consequence of my remark on the location of my Office. I never made any resolutions to drop all intercourse with the B——ps daughters; I never thought myself in danger from my intimacy in that family, and not feeling the inconvenience of any habits to which I am addicted, I feel as perfectly composed & fearless in the presence of a pretty woman as any man of my age in the Country.
          
          I had a very agreeable excursion to the federal City & Mount Vernon & was pleased with the reception I met with wherever I went. Mr: Johnson and his family were very polite & friendly to me, as was Mrs: John Smith, at whose house in Baltimore I frequently visited. Mrs: Smith Senr: & Miss Nancy are there & desire to be kindly remembered to you.
          General & Mrs: Washington recommend a journey to the City with the President for the recovery of your health; Mrs: Dalton does the same. I cannot join in this recommendation, during the hot season, but after the month of September, such a journey might be serviceable. Every body in that quarter seem to anticipate a visit from the President in the course of another year, on what authority I know not; but this I think, that he will not go there on a party of pleasure whenever he may undertake the journey. I was bowed & scraped to & feasted & flattered in that quarter, more than else where, in order, as I conjectured & as I heard, that I might make a good report; I have no objection, if called on for an opinion, to give that which I have formed, faithfully & without reserve, but I do not think it necessary to volunteer my remarks.
          The three Commissioners paid me a visit; one of them, Mr: White, I knew while he was in Congress, where he bore the reputation of an honest man— An honest man, you must understand, may be a very dishonest Commissioner at the Federal City, having a certain income of £600. a year and the handling of a great deal of cash; why there is scarcely a man in the district of Columbia, who would not be a Commissioner if he could; but there are specific charges & objections against the present gentlemen; Scott was a Lawyer of some eminence and he has built a fine house upon a hill since being in the Commission— Presumption, is that he has used the public materials in building his own house upon the hill. Thornton was born at Jamaica; is a British Subject, though naturalized; patronized by General Washington—a democratic, philanthropic, universal benevolence kind of a man—a mere child in politics, and having for exclusive merit a pretty taste in drawing— He makes all the plans of all the public buildings, consisting of two, & a third going up. White knows nothing about the business; always differs with one or the other colleague, and though his intentions may be honest, his head is too weak for the service.
          Here you have them altogether & all alone— It is questionable in which view their picture is most attractive, as a group or a single portrait. Such has been the light in which they were at various times

& by various persons, represented to me. To every one it must be obvious that the office of Commissioner at the Federal City, is one of the most unthankful in the Country & yet I verily believe very few would refuse the offer of being in it. The late Governor of Maryland, Mr: Symes Lee refused the service & so he did that of the Governorship, but I dont believe another instance could be found in Georgetown. How far the allegations against the present gentlemen have been or can be proved, is more than I know; but certain it is, the affairs of that City have been unfortunately managed; the title to a considerable portion of the soil is liable to dispute; private speculation has so interwoven itself with every thing relating to the concerns of the City, that no one who does not court difficulty & embarrassment will venture to purchase there, and in my opinion a reformation must take place in the plan & entire scheme, or nothing honorable, useful or decorous will ever result from it. Congress must make very large appropriations at the next Session for going on with the buildings or they will not get forward. The President house is deserted already and Mr: White told me they could not finish it without a supply of money. If I were one of the purse string holders of the Country, I would never vote a cent for the completion of such an extravagant object. Fifty millions of dollars would not suffice to finish & furnish the buildings alone, on the present scale. Some people say, that it was a matter of bargain between the Eastern & Southern States & the federal City was assumed in consideration of the assumption of State debts; for my part, I do sincerely think that an appropriation of the public money to such an object, would be prodigality not to be justified, and if the public faith is pledged, (which I dont believe) for the performance of such a condition, I must think it a misfortune & burthensome to the Country.
          I have a letter from Berlin dated in January, about the middle, I conjecture. it came under cover to the Secretary of State, who, I hear, received one at the same time. There is little news in it, except some articles from the scandalous Court chronicle, which are only interesting to those who are acquainted with characters & agents. My Brother and his family were well; I wrote to him twice during my tour, from Baltimore.
          Mr: & Mrs: Otis are well; I saw them last evening, when I got your letter but did not thank them as you desired— I refused to write the paragraph (or the substance of it) to which you allude, saying, it will have no good effect, be assured. How people do itch to plague the P——t! you may see this & nothing else in their strong desire for

his return. I dare say no body here cares so much for him as myself, & yet I am very well satisfied he should be at home with his wife.
          Remember me to all friends— I am glad to hear so good a report of my namesake— With much love & duty I am dear Mother / Your Son
          
            T. B. Adams.
          
        